UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 00-4894
SHARON SONIA CARNEGIE,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
        for the Eastern District of Virginia, at Alexandria.
             James C. Cacheris, Senior District Judge.
                         (CR-90-364-A)

                  Submitted: December 13, 2001

                      Decided: December 28, 2001

Before NIEMEYER, WILLIAMS, and TRAXLER, Circuit Judges.



Dismissed by unpublished per curiam opinion.


                             COUNSEL

Anthony G. Spencer, MORCHOWER, LUXTON & WHALEY,
Richmond Virginia; Scott Brettschneider, Kew Gardens, New York,
for Appellant. Paul J. McNulty, United States Attorney, Rebeca
Hidalgo Bellows, Assistant United States Attorney, Alexandria, Vir-
ginia, for Appellee.
2                     UNITED STATES v. CARNEGIE
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Sharon Sonia Carnegie appeals her conviction for conspiracy to
possess with intent to distribute five kilograms or more of cocaine and
fifty grams or more of cocaine base, in violation of 21 U.S.C.A.
§§ 841(a)(1), 846 (West 1999), and was sentenced to a term of 235
months imprisonment. On appeal, she contends that (1) the district
court erroneously failed to find that her pre-arrest rehabilitation war-
ranted downward departure, (2) the district court erred in enhancing
her sentence for reckless endangerment, and (3) Apprendi v. New Jer-
sey, 530 U.S. 466 (2000), renders 21 U.S.C. § 841 unconstitutional.
Because Carnegie executed a valid waiver of her right to appeal her
sentence, we dismiss the appeal.

   A defendant whose plea agreement contains an express waiver of
the right to appeal may not appeal his sentence unless the waiver is
shown to be unknowing or involuntary. United States v. Brown, 232
F.3d 399, 403 (4th Cir. 2000); see also United States v. Marin, 961
F.2d 493, 496 (4th Cir. 1992). Our review of the plea agreement and
the record of the plea colloquy reveals that Carnegie’s waiver was
knowing and voluntary. Moreover, the sentence did not exceed the
statutory maximum penalty and there is no evidence that it was based
on a constitutionally impermissible factor. Marin, 961 F.2d at 496.
Therefore, we lack jurisdiction over the appeal.

   Carnegie also claims that the sentencing scheme under § 841 is
unconstitutional. We recently rejected this argument in United States
v. McAllister, No. 00-4423, 2001 WL 1387341 (4th Cir. Nov. 8,
2001). We therefore dismiss the appeal for lack of jurisdiction. We
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.

                                                           DISMISSED